DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/8/2021. Claims 1, 4, 6, 8, 10, 13, 15, 17, 20, 22, 25-26, 28-29 and 38-43 are pending in the case. Claims 1, 10 and 17 are independent claims. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.    Claim 22 recites “the first input and the second input.”  There is insufficient antecedent basis for this limitation in parent claim.  For the purpose of prior art analysis, Examiner assumes “the input”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention do not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 13, 17, 20, 22, 28, and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer et al. (US Pub. No. 2010/0023894 A1, hereinafter Le Mer) in view of Amijee (US 2014/0282013 A1).

Regarding claim 1, Le Mer teaches a method of enabling content selection (“an aim of the invention is to propose a system for selecting elements displayed on a screen, said elements being arranged along a helix” paragraph [0011-0012]), the method comprising: 
presenting a graphical interface in a three-dimensional space, the graphical interface including a plurality of items of media content (Le Mer, Fig. 1-2, [0034-0035], list of objects such as menu items/images can be presented in a 3D GUI), wherein the plurality of items of media content are arranged in a first dimension, a second dimension, and a third dimension of the three-dimensional space, the third dimension having a depth relative to the first dimension and the second dimension (Le Mer, Fig. 1, paragraph [0034-0035], the objects are arranged X, Y and Z dimension).
Le Mer does not appear to explicitly teach receiving an input to control a virtual camera configured to zoom-in to the graphical interface in the three-dimensional space, zoom-out of the graphical interface in the three-dimensional space, view in a downward 
based on the received input, modifying a position of the virtual camera to zoom-in to the graphical interface, zoom-out of the graphical interface, move in a downward direction, move in an upward direction, move in a leftward direction, or move in a rightward direction; and
receiving a selection of an item of media content based on the modified position of the virtual camera.
However, Amijee teaches receiving an input to control a virtual camera configured to zoom-in to the graphical interface in the three-dimensional space, zoom-out of the graphical interface in the three-dimensional space, view in a downward direction within the three- dimensional space, view in an upward direction within the three-dimensional space, view in a leftward direction within the three-dimensional space, and view in a rightward direction within the three-dimensional space (Amijee paragraph 0081 “in the top right corner a GUI object (e.g., a touchable button) entitled "view" 201 is a control means for adjusting the stage view, or the virtual camera governing the stage view as described above”,  Amijee paragraph 0074 last sentence “A virtual "camera" (not shown) provides a first-person perspective view into the visual discussion space 12, which camera can itself be moved within the coordinate axes of the space (e.g., panning and zooming) to create the illusion of moving throughout the visual discussion space 12”).; and
panning and zooming) to create the illusion of moving throughout the visual discussion space 12”);
receiving a selection of an item of media content based on the modified position of the virtual camera (Amijee paragraph 0033 “while simultaneously providing information about the user's current position in the data structure with regard to the relative depth and pan, for example, of a position (i.e., of a currently selected/displayed slide object) within the data structure, and while allowing further control of the zoom and perspective of a virtual "camera" control that governs the view of the grid in the virtual discussion space.”).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer to comprise the known technique of receiving an input to control a virtual camera configured to zoom-in to the graphical interface in the three-dimensional space, zoom-out of the graphical interface in the three-dimensional space, view in a downward direction within the three- dimensional space, view in an upward direction within the 

Regarding claim 6, Le Mer teaches the method of claim 1 above. Le Mer further teaches the method further comprising:  determining that additional input corresponds to a spin command; and rotating the graphical interface based on the additional input (Le Mer, Fig. 2, paragraph [0040], [0041], additional input can be used to rotate the GUI objects (pivot the helix H about its axis X)).

Regarding claim 22, Le Mer teaches the method of claim 1 above. Le Mer does not appear to explicitly teach wherein at least one of the first input and the second input is received in response to a swiping gesture made on a touch pad or a touch-sensitive screen.
However, Amijee teaches a swiping gesture made on a touch pad or a touch-sensitive screen (“the user may swipe, tap, scroll, zoom, and pan with his or her fingers, for example, in the stage area 12” paragraph 0081).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer to comprise the known technique of a swiping gesture made on a touch pad or a touch-sensitive screen. One would have been motivated to make such a combination to 

Regarding claim 38, Le Mer teaches the method of claim 1 above, Le Mer does not appear to explicitly teach wherein modifying the position of the virtual camera changes a viewing perspective of the graphical interface in the three-dimensional space.
However, Amijee teaches wherein modifying the position of the virtual camera changes a viewing perspective of the graphical interface in the three-dimensional space (“the invention may provide means for integrating a navigation control object into the GUI such that the frame and perspective of the view of the stage can be altered by manipulating handles or other objects on the graphical control object(s) of the navigation means. In preferred embodiments, this perspective view is analogized to the view through a virtual camera looking into the virtual discussion space, and the positions of the camera can be moved, particularly moved by manipulation of the graphical control object(s)” paragraph 0143).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer to comprise a virtual camera and wherein modifying the position of the virtual camera changes a viewing perspective of the graphical interface in the three-dimensional space. One would have been motivated to make such a combination to provide interface which supply an easy and improved technique for browsing digital media item.

Regarding claim 39, Le Mer teaches the method of claim 6 above, Le Mer does not appear to explicitly teach wherein rotating the graphical interface based on the additional input includes rotating the virtual camera.
However, Amijee teaches wherein rotating the graphical interface based on the additional input includes rotating the virtual camera (“the positions of the camera can be moved, particularly moved by manipulation of the graphical control object(s)” paragraph 0143).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer to comprise wherein rotating the graphical interface based on the additional input includes rotating the virtual camera. One would have been motivated to make such a combination to provide interface which supply an easy and improved technique for browsing digital media item.

Claims 10, 13, 28, and 40-41 are device claims similar in scope to the method claim 1, 6, 22 and 38-39 respectively. Therefore, claims 10, 13, 28, and 40-41 are rejected for the same reason as method claims 1, 6, 22, and 38-39.

Claims 17, 20, and 42-43 are non-transitory computer-readable storage medium claims similar in scope to the method claims 1, 6, and 38-39 respectively. Therefore, claims 17, 20, and 42-43 are rejected for the same reason as method claims 1, 6 and 38-39.

Claims 4 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer et al. in view of Amijee and Miyazaki et al. (US Pub. No. 2010/0005418 A1, hereinafter Miyazaki).

Regarding claim 4, Le Mer further teaches the method of claim 1 above. Le Mer does not explicitly teach every aspect of wherein one or more additional items of media content are presented in the third dimension of the three-dimensional space in response to selection of at least one item of media content in the first dimension and the second dimension of the three-dimensional space
However, Miyazaki teaches wherein one or more additional options are presented in the third dimension of the three-dimensional space in response to selection of at least one option in the first dimension and the second dimension of the three-dimensional space (Miyazaki, Fig. 4A, 4B, paragraph [0004], [0054], additional items (18, 19) are presented in the background when a foreground item (2) is selected and moved). 
Le Mer and Amijee teach a method to navigate a 3D interface structure. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Amijee to comprise the known technique of presenting additional items in the background when a foreground item is selected as taught by Miyazaki. One would have been motivated to make such a combination to provide an intuitive way to present GUI items on display (Miyazaki, paragraph [0006]).

Regarding claim 25, LeMer further teaches the method of claim 6 above. LeMer does not explicitly teach every aspect of wherein rotating the graphical interface comprises rotating the graphical interface based on at least one of a speed and a length of the additional input.
However, Miyazaki teaches wherein rotating the graphical interface comprises rotating the graphical interface based on at least one of a speed and a length of the additional input (Miyazaki, paragraph [0075], the rotation can be based on the gesture input speed). 
Le Mer and Amijee teach a method to navigate a 3D interface structure. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Amijee to comprise the known technique to rotate a structure based on gesture speed and length as taught by Miyazaki. One would have been motivated to make such a combination to provide an intuitive way to present GUI items on display (Miyazaki, paragraph [0006]).

Regarding claim 26, Le Mer teaches the method of claim 6 above. Le Mer does not explicitly teach every aspect of wherein rotating the graphical interface comprises rotating the graphical interface by a predetermined number of icons based on the additional input.
However, Miyazaki teaches wherein rotating the graphical interface comprises rotating the graphical interface by a predetermined number of icons based on 
Le Mer and Amijee teach a method to navigate a 3D interface structure. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Amijee to comprise the known technique of using the gesture to rotate a predetermined number of items as taught by Miyazaki. One would have been motivated to make such a combination to provide an intuitive way to manipulate GUI items on display (Miyazaki, paragraph [0006]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer in view of Amijee and Beaumier et al. (US Pub. No. 2011/0283236 A1, hereinafter Beaumier).

Regarding claim 8, Le Mer teaches the method of claim 1 above, Le Mer does not explicitly teach wherein the plurality of items of media content of the graphical interface are ordered based on one or more content recommendations.
However, Beaumier teaches wherein the plurality of items of media content of the graphical interface are ordered based on one or more content recommendations (Beaumier, paragraph [0073], recommendation can be displayed using 3D visualization techniques and paragraph [0112], make recommendations appropriate for the event, order or reorder media appropriately,). 


Claim 15 is a device claims similar in scope to the method claims 8. Therefore, claim 15 is rejected for the same reason as method claim 8.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Le Mer in view of Amijee and Pauli (US Pub. No. 2015/0106851 A1).

Regarding claim 29 Le Mer teaches the method of claim 10 above, Le Mer does not explicitly teach every aspect of wherein the input is received in response to motion detected by a motion controller.
However, Pauli teaches wherein the input is received in response to motion detected by a motion controller (Pauli, paragraphs [0014-0016], navigation command can be received from a motion controller). 
Le Mer and Amijee teach a method to navigate an interface structure. Pauli further teaches a motion control can be used to navigate an interface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amijee to use the motion controller as input device as taught by Pauli. One would have been motivated to make such a combination .

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/
Primary Examiner, Art Unit 2171